 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE E. JACOBS,                           Case No. 1:17-cv-01599-DAD-JLT (PC)
12                       Plaintiff,               ORDER TO SHOW CAUSE WHY THE
                                                  ACTION SHOULD NOT BE DISMISSED FOR
13            v.                                  PLAINTIFF’S FAILURE TO COMPLY WITH
                                                  THE COURT’S ORDER, TO PROSECUTE THIS
14    CDCR, et al.,                               ACTION, AND FOR FAILURE TO STATE A
                                                  CLAIM
15                       Defendants.
                                                  (Docs. 1, 14)
16
                                                  21-DAY DEADLINE
17

18          On September 21, 2018, the Court screened the complaint and gave Plaintiff 21 days to
19   file a first amended complaint or a notice of voluntary dismissal. (Doc. 14.) More than a month
20   has passed and Plaintiff has done neither.
21          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel, or
22   of a party to comply with . . . any order of the Court may be grounds for the imposition by the
23   Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.
24   “District courts have inherent power to control their dockets,” and in exercising that power, a
25   court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of
26   Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,
27   based on a party’s failure to prosecute an action or failure to obey a court order, or failure to
28   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
                                                     1
 1   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.
 2   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court
 3   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to
 4   prosecute and to comply with local rules).

 5          Accordingly, within 21 days of the date of service of this order, Plaintiff SHALL show

 6   cause in writing why this action should not be dismissed for his failure to comply with the

 7   Court’s order, to prosecute this action, and to state a cognizable claim.

 8          Plaintiff’s failure to file a timely response will result in recommendation that this

 9   action be dismissed.

10

11   IT IS SO ORDERED.

12      Dated:     October 29, 2018                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
